 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT

 8                                   DISTRICT OF NEVADA

 9 UNITED STATES OF AMERICA ,                       2:17-CR-078-KJD-PAL

10                Plaintiff,                        Final Order of Forfeiture

11         v.

12 ROBERT CAPUTO,

13                Defendant.

14         This Court found that Robert Caputo shall pay the in personam criminal forfeiture

15 money judgment of $271,282 pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2); 18 U.S.C. §

16 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(8)(B); and 21 U.S.C. § 853(p).

17 Information, ECF No. 4; Plea Agreement, ECF No. 7; Arraignment and Plea, ECF No. 9;

18 Preliminary Order of Forfeiture, ECF No. 11.

19         This Court finds that the United States of America may amend this order at any time

20 to add subsequently located property or substitute property to the forfeiture order pursuant

21 to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

22         To comply with Honeycutt v. United States, ___U.S.___, 137 S. Ct. 1626 (2017), the

23 government reduced the in personam criminal forfeiture money judgment amount to

24 $27,128.20.

25         THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

26 the United States recover from Robert Caputo the in personam criminal forfeiture money

27 judgment of $27,128.20 not to be held jointly and severally liable with any codefendants and

28 the collected money judgment amount between all codefendants is not to exceed
 1   $3,300,000, pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B); 18 U.S.C. § 981(a)(1)(C)

 2   with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(8)(B); and 21 U.S.C. § 853(p).

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 4   copies of this Order to all counsel of record and three certified copies to the United States

 5   Attorney’s Office, Attention Asset Forfeiture Unit.

 6                 February 15
            DATED ______________________, 2019.

 7

 8

 9                                               HONORABLE KENT J. DAWSON
                                                 UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
